Citation Nr: 0112317	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a compensable evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from July 1954 to July 1957.  
This appeal arises from a February 2000 rating action which 
denied service connection for a cervical spine disability and 
a compensable evaluation for lumbosacral strain.  


REMAND

With respect to the claim for a compensable rating for 
lumbosacral strain, the Board of Veterans Appeals (Board) 
notes that the veteran was granted service connection for 
this disorder by rating action of December 1957 on that 
grounds that it was incurred in service.  However, appellate 
review of the claims folder indicates that the veteran has 
suffered trauma to his low back in multiple work-related 
injuries since separation from service.  The last 
comprehensive VA orthopedic examination of the veteran's back 
was conducted in April 1996.  While this examination report 
noted a detailed medical history and examination findings, it 
failed to note any definite diagnoses.  It appears that the 
examiner found intervertebral disc disease with spinal 
stenosis in the lumbar spine based on prior myelograms and 
magnetic resonance imaging.  Initially, the examiner noted 
that it would be pure speculation on his part to attempt to 
answer the question as to the relationship between the 
veteran's service-connected back injury and that which 
occurred post service, but he then went on to opine that the 
veteran's back disability from his military service, 
presumably the lumbosacral strain, had only minimal 
residuals.  It was found that the veteran had 
"considerable" back disability currently, and it was 
suggested that his significantly increased symptomatology was 
the result of his "strenuous" post-service employment as a 
carpenter and his work-related injuries.

By rating decision of July 1996, the RO denied an increased 
evaluation for lumbosacral strain based on the April 1996 
examiner's opinion that had associated the veteran's current 
low back symptomatology with post-service injuries.  However, 
the RO also noted that this examiner had based this finding 
on an inaccurate medical history, since the veteran had 
omitted a 1962 back injury in his related history.  The RO 
also determined that the veteran had failed to submit the 
requisite new and material evidence required to reopen claims 
for service connection for post-traumatic back and disc 
conditions.

In July 1999, the veteran filed a claim for an increased 
evaluation for his lumbosacral strain.  The RO denied this 
claim by rating decision of March 2000 based on the medical 
opinion provided by the April 1996 examiner.  The veteran has 
not been provided any type of VA compensation examination 
since April 1996.  The U.S. Court of Appeals for Veterans 
Claims (Court) held in Francisco v. Brown, 7 Vet. App. 55 
(1994), that recent medical evidence of disability is most 
pertinent when evaluating a service-connected disorder.  In 
addition, the Court has held that, where the record does not 
adequately reveal the current state of a claimant's 
disability, the fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).  In this case, the Board 
finds that, while the April 1996 VA medical opinion may serve 
as a competent medical basis for a finding that the veteran's 
intervertebral disc syndrome resulted from his post-service 
injuries and is not service-connected, this 1996 opinion 
cannot serve as a basis for a determination in the current 
appeal as to what current low back symptomatology is the 
result of his service-connected lumbosacral strain, and what 
is the result of non-service-connected disc herniation.  
Specifically, it is conceivable that the low back pain and 
limitation of motion the veteran currently experiences could 
be the result of a worsening of his service-connected 
lumbosacral strain.  The Board is not competent to render 
such a medical determination, and thus a medical opinion on 
this matter must be obtained prior to an appellate decision.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  On remand, 
the Board finds that the veteran must be afforded a VA 
orthopedic examination to determine the current residuals of 
his service-connected lumbosacral strain.

With respect to the claim for service connection for a 
cervical spine disability, the Board notes that the President 
of the U.S. recently signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 (9 
November 2000) (VCAA).  This act introduced several 
fundamental changes into the VA adjudication process.  In 
effect, this new legislation eliminates the requirement that 
a claimant must present a well-grounded claim before the duty 
to assist him is invoked.  Service connection for a cervical 
spine disability had been denied by rating action of February 
2000 on the grounds that the claim was not well-grounded.  
Inasmuch as the new VCAA law enacted during the pendency of 
this appeal is more favorable to the appellant than the 
previous criteria under which his claim was denied, the Board 
finds that due process of law requires further development 
prior to an appellate decision in this matter.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Under § 3 of the VCAA (to be codified at 38 U.S.C.A. § 
5103A), the RO must obtain all pertinent evidence regarding 
the veteran's claim prior to a determination on its merits.  
If this information cannot be obtained, then the VA must 
first notify the claimant that it is unable to obtain records 
with respect to the claim.  Such a notification must (a) 
identify the specific records the VA is unable to obtain;         
(b) briefly explain the efforts that the VA made to obtain 
those records; and           (c) describe any further action 
to be taken by the VA with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can the VA then proceed to a determination on 
the merits of the claim.  In addition, a claimant is entitled 
to a VA medical examination which includes an opinion as to 
whether there is a nexus between a claimed disorder and 
military service. (to be codified at 38 U.S.C.A. § 5103A(d)).

A review of the claims folder reveals that the veteran has 
not been afforded a VA examination to determine if any 
current cervical spine disability is the result of his 
military service or a service-connected disorder.  Therefore, 
this case must be remanded to the RO to afford the veteran 
such examination.

The Board hereby notifies the veteran and his representative 
that a competent medical nexus opinion is required to 
substantiate the claim that any current cervical spine 
disability is related to his military service or a service-
connected disability.  The Board further notes that it is the 
veteran's responsibility to present and support a claim for 
benefits, to include providing information on pertinent 
medical records and reporting for a requested VA examination.  
(to be codified at 38 U.S.C.A. § 5107(a)).  

In order to ensure that the record is fully developed, and to 
ensure compliance with the requirements of the VCAA, this 
case is REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to identify the names and 
addresses of, and dates of treatment 
by, any and all providers of medical 
treatment for his low back and 
cervical spine disabilities.  He 
should be requested to sign and submit 
appropriate forms authorizing the 
release to the VA of medical records 
from any non-VA providers.  Based on 
his response, the RO should attempt to 
obtain copies of all treatment records 
which have not previously been 
obtained from identified treatment 
sources.  All records obtained, and 
all documented attempts to secure this 
evidence, must be associated with the 
claims folder by the RO.  The VCAA 
requires that efforts to secure 
records in the possession of the U. S. 
Government must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records, the 
RO is unable to secure them, it must 
(a) identify the specific records it 
is unable to obtain; (b) briefly 
explain the efforts that it made to 
obtain those records; and (c) describe 
any further action to be taken with 
respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

2. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 3 and 4 of the VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO 
should specifically determine if 
further development of the veteran's 
service medical records is warranted 
under the provisions of § 3 of the 
VCAA.  If so, then the National 
Personnel Records Center and any other 
appropriate records repository must be 
contacted to obtain these records.  If 
not, then the RO must provide detailed 
reasons and bases for the record.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If 
the RO is unable to secure these 
records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized 
instructions in indented paragraph 1, 
above.

3. After the abovementioned development 
has been completed, the veteran should 
be afforded a special VA orthopedic 
examination to determine the nature 
and etiology of any demonstrated 
cervical spine disorder, and the 
current degree of severity of the 
service-connected lumbosacral strain.  
The claims folder and a copy of this 
Remand Order must be furnished to the 
examiner for his review prior to the 
examination, and the examiner must 
comment for the record that such 
review has been accomplished.  Such 
tests as the examiner deems necessary, 
including X-rays, should be performed.  
Based on his review of the case, the 
examiner should furnish an opinion for 
the record as to whether it is at 
least as likely as not that any 
demonstrated cervical spine disability 
had its onset in service, or 
represents additional disability 
resulting from aggravation by the 
service-connected lumbosacral strain 
(see Allen v. Brown, 7 Vet. App. 439 
(1995)).  The clinical findings and 
reasons upon which the opinion is 
based should be clearly set forth.  
All clinical findings with respect to 
the service-connected lumbosacral 
strain should be set forth in detail, 
to include range of motion testing of 
the low back specified in degrees.  To 
the extent possible, the examiner 
should distinguish low back 
symptomatology attributable to the 
service-connected lumbosacral strain 
from that attributable to any other, 
non-service-connected low back 
disorder.  After reviewing the 
veteran's medical and employment 
history, the examiner should comment 
on the effects of the service-
connected lumbosacral strain upon his 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place.  The examiner 
should also specifically address the 
matter of the degree of the veteran's 
functional loss solely attributable to 
the service-connected lumbosacral 
strain, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or 
incoordination, as contemplated by 
DeLuca v. Brown, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000).  Any 
additional low back range of motion 
loss due to the latter factors should 
be specified, as well as any increased 
low back functional limitation 
(resulting from pain, weakness, excess 
fatigability or incoordination) during 
flare-ups or after repeated use over a 
period of time.  A complete rationale 
for all comments and opinions 
expressed must be provided.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development action has been conducted 
and completed in full.  If any 
development is incomplete, including 
if the requested examination does not 
include all test reports, special 
studies, comments, or opinions 
requested, appropriate corrective 
action is to be taken.  

5. The veteran is hereby notified that it 
is his responsibility to report for 
all examinations and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
included in the claims folder that 
shows that a notice to report for the 
examination was sent to the veteran's 
current address of record.  It should 
also be indicated whether any notice 
that was sent was returned by the Post 
Office as undeliverable.

6. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a cervical spine 
disability and for a compensable 
evaluation for a lumbosacral strain.  

If any benefit sought on appeal has not been granted, the 
veteran and representative should be furnished a Supplemental 
Statement of the Case which must specifically inform them of 
the information, lay evidence, or medical evidence necessary 
to substantiate his claims.  (to be codified at 38 U.S.C.A. 
§ 5103A).  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


